DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 2 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to “with each passage forming a single continuous line having an overall length that extends between a respective inlet and outlet of the passage, the first passage and the second passage extend along a single common plane that is parallel to the wafer placement surface so as to have an uppermost axial surface of both the first and the second passages be at a same axial distance from the wafer placement surface, and the first and the second passages are formed directly adjacent to each other as a pair that have a substantially same size radial gap therebetween that extends across an entirety of the overall length of the first and the second passages, which includes the respective inlet and outlet of the first and the second passages, and the inlet of the first passage, the outlet of the second passage, the inlet of the second passage, and the outlet of the first passage are adjacent to one another in that order in a central part of the cooling plate” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2010/0193501 to Zucker et al in view of United States Patent Application No. 2018/0142352 to Shah and United States Patent Application No. 2007/0039942 to Leung et al is presented below.
The Examiner notes that the arguments against the shapes present in Kitayama have been remedied by the combined teachings of Shah in view of Leung, which teach concentric/spiral passages that are counter flowed, and central inlets and outlets. It is also further noted that the shapes of the cooling passages of Shah have express teachings of providing this counter, in plane, mirror arrangements for temperature uniformity of a cooling plate, that overcomes the claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0193501 to Zucker et al in view of United States Patent Application No. 2018/0142352 to Shah and United States Patent Application No. 2007/0039942 to Leung et al.
 In regards to Claim 1, Zucker teaches a wafer placement apparatus 300 Fig. 3 comprising a ceramic plate 300 [0043] having an upper surface as a wafer 400 placement surface and in which an electrode 320 is embedded, a cooling plate 200 provided on a lower surface, opposite the wafer placement surface, of the ceramic plate and in which a refrigerant passage 220, 240 is provided, wherein the refrigerant passage includes a first passage forming a single continuous line 220 and extending parallel to the wafer placement surface, and a second passage 240 forming a single continuous line and extending along the first passage [0029-0050], as per the annotated copies of Fig. 2 and 4 below:


    PNG
    media_image1.png
    384
    667
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    291
    292
    media_image2.png
    Greyscale

Zucker does not expressly teach with each passage forming a single continuous line having an overall length that extends between a respective inlet and outlet of the passage, the first passage and the second passage extend along a single common plane that is parallel to the wafer placement surface so as to have an uppermost axial surface of both the first and the second passages be at a same axial distance from the wafer placement surface, and the first and the second passages are formed directly adjacent to each other as a pair that have a substantially same size radial gap therebetween that extends across an entirety of the overall length of the first and the second passages, which includes the respective inlet and outlet of the first and the second passages, and the inlet of the first passage, the outlet of the second passage, the inlet of the second passage, and the outlet of the first passage are adjacent to one another in that order in a central part of the cooling plate.  
 Shah teaches a cooling plate 210 Fig. 5G,  in which a refrigerant passage 212 is provided, wherein the refrigerant passage includes a first passage forming a single continuous line and extending parallel to the horizontal/lateral surface, and a second passage 212 forming a single continuous line and extending along the first passage  as per the annotated copies of Fig. 5G below:

    PNG
    media_image3.png
    424
    559
    media_image3.png
    Greyscale

which is used to enhance lateral temperature control [0025, 0037, 0067] resulting in lower maximum temperature and better uniformly distributed temperatures, wherein there are first and second passages as shown in Fig. 5G, with each passage forming a single continuous line having an overall length that extends between a respective inlet and outlet of the passage, the first passage and the second passage extend along a single common plane that is parallel to horizontal surface so as to have an uppermost axial surface of both the first and the second passages be at a same axial distance from the horizontal plane (as shown in Fig. 2, 210), and the first and the second passages are formed directly adjacent to each other as a pair that have a substantially same size radial gap therebetween that extends across an entirety of the overall length of the first and the second passages (as shown in the spacing of the concentric spirals [0036], which includes the respective inlet and outlet of the first and the second passages, and the inlet of the first passage, the outlet of the second passage, the inlet of the second passage, and the outlet of the first passage are adjacent to one another in that order in the cooling plate, as shown in the alternating order of inlets and outlets of Fig. 5G, Shah teaching expressly that the concentric or spiral channels being counter flowed to improve heat transfer and temperature uniformity [0036, 0016-0067] and Claims 1-9 which are solely drawn to the cooling plate, such that the cooling plate is considered an independent structure/sub-combination from the gas distribution system and is thus applicable for other intended uses that can be applied to any cooling plate with a horizontal surface, i.e., a surface facing a wafer. 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Zucker with the cooling channel shape and arrangements of Shah. One would be motivated to do so for the predictable result of to improve the lateral temperature uniformity of a cooling plate using cooling channel shapes, arrangement and flow directions as per the express teachings of Shah for a cooling plate. See MPEP 2143 Motivation A.
Leung teaches a cooling plate Fig. 4A with cooling channels 400A, 400B, the inlets and outlets of said cooling plate being in the central region of the cooling plate, and the cooling channels 400A, 400B being on the same horizontal plane (see Fig. 5).
	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the inlets and outlets in the center of the cooling plate, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c).
	Furthermore, as it is known in the art of record to place the inlets and outlets in the central region, it would be obvious to one of ordinary skill in the art, to have done so as a predictable shape change for cooling passage shapes, as per the express teachings of Leung. It is also noted that Shah teaches such a variety of shapes and arrangements are not limited in Shah (see Shah [0069]) such that a change of shape is thus also considered obvious. It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of cooling passage to have a central inlet/outlet structure that would tend to point toward the non-obviousness of freely selecting this shape for cooling plate and cooling passages.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0193501 to Zucker et al in view of United States Patent Application No. 2018/0142352 to Shah and United States Patent Application No. 2007/0039942 to Leung et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2015/0376783 to Hanamachi et al.
The teachings of Zucker in view of Shah and Leung are relied upon as set forth in the above 103 rejection.
In regards to Claims 3 and 4, Zucker in view of Shah and Leung do not expressly teach the first passage and the second passage each have a swirling shape or that the first passage and the second passage each swirl from the inlet in the central part to the outer peripheral part, make a turn in the outer peripheral part, and swirl back from the turn to the outlet in the central part.
Hanamachi teaches a cooling plate 100, 200 Fig. 1-3, wherein the first passage 110 has a central inlet 11A and a central outlet 11B, a second passage 210 with a central inlet 12A and a central outlet 12B, wherein the first and second passages have a swirling shape (as shown in Fig. 3, spiral shape [0040-0041]), the first and second passages each swirl from their respective inlets in the central part to the outer peripheral part and make a turn (Za, Zb) in the outer peripheral part and swirl back from the turn to the outlet in the central part [0021-0046]. Hanamachi expressly teaches the overlap, spiral/swirl shape and opposite flows [0008-0012] allows for temperature uniformity [0044].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Zucker in view of Shah and Leung with the spiral, overlapping and opposite flows of Hanamachi. One would be motivated to do so for the predictable result of temperature uniformity through the changes in shape of the cooling passages. See MPEP 2143 Motivation B. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. 
The resulting apparatus fulfills the limitations of the claims.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716